DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 3/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 3/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/200, 372 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.

Allowable Subject Matter
Claims 1, 3-5, 8-13 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 and 5 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitation of “wherein gas supply ports that supply gas into a process chamber are located between the first rod-shaped electrode and the third rod-shaped electrode and between the second rod-shaped electrode and the third rod-shaped electrode, on a side wall surface of the buffer structure” in combination with the other required elements of the claim 1 or 5.
Specifically, the limitations are material to the inventive concept of the application in hand to supply a uniform plasma gas to the process chamber.
Dependent claims 3-4, 8-13 and 19-22 respectively dependent on currently amended allowable independent claim 1 or 5. Therefore, claims 3-4, 8-13 and 19-22 incorporate the allowable limitations of claim 1 or 5. Consequently 3-4, 8-13 and 19-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812